Citation Nr: 9932954	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a nasal polyp, 
currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran apparently had active military service from March 
1994 to March 1997.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In August 1999, the 
veteran was afforded a hearing before the undersigned Board 
member.


REMAND

At his August 1999 Board hearing, the veteran submitted a 
report of a July 1999 private computed tomography of his 
maxillary bones that showed a 9-millimeter polyp in his right 
maxillary sinus.  This additional evidence has not yet been 
reviewed by the RO.  Moreover, the veteran has not waived his 
procedural right to have this additional evidence reviewed by 
the RO.  See 38 C.F.R. § 20.1304(c) (1999).  As such, the 
claims file must be returned to the RO for consideration of 
the evidence submitted directly to the Board.  Id.

The Board also finds that additional development of the 
evidentiary record is required with respect to the issue 
involving the rating for a nasal polyp.  Service connection 
for a nasal polyp was granted by the RO in the July 1997 
rating decision that assigned a 10 percent disability 
evaluation.  The RO made its determination based, in large 
measure, on the findings of a June 1997 VA general medical 
examination report.  However, the complete VA examination 
report is not associated with the claims file, only the first 
page is of record.

Further, the veteran testified that his service-connected 
nasal polyp caused crusting, nasal discharge, breathing 
problems, drainage down the back of his throat to his stomach 
and upset stomach.  He reported that he developed infections 
where he applied antibiotics and took steroids to reduce the 
size of the nasal polyp.  The veteran stated that he was 
currently treated by an ear, nose and throat (ENT) specialist 
(apparently non-VA) and about to try a set of allergy tests, 
but those treatment records are not associated with the 
claims file.  Further, the veteran has expressed concern 
regarding the adequacy of his VA general medical examination 
in light of his ENT complaints and, in light of the above, 
the Board agrees that reexamination is warranted to assess 
the current severity of his nasal disability.

Accordingly, in the interest of due process, the veteran's 
claim is REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, both VA and 
non-VA, who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. The RO should obtain a complete copy 
of the veteran's July 1997 VA general 
medical examination report and 
associate it with the claims file.

3. Then, the RO should take appropriate 
steps to schedule the veteran for a 
special VA ear, nose and throat (ENT) 
examination to determine the current 
severity of his service-connected 
nasal polyp.  All indicated studies 
should be performed, and all current 
manifestations of the service-
connected nasal polyp disability 
should be described in detail.  A 
complete rationale should be given for 
all opinions and conclusions 
expressed.  The veteran's claims file 
should be made available to the 
examiner. 

4. Thereafter, the RO should undertake 
any further evidentiary development so 
indicated.  When the record is 
complete, the RO should readjudicate 
the veteran's claim for an increased 
rating for his service-connected nasal 
polyp, on the basis of all of the 
evidence of record, including the 
additional material submitted directly 
to the Board.  If the subsequent 
determination is adverse to the 
veteran, a supplemental statement of 
the case should be prepared and the 
veteran should be given a reasonable 
period of time for reply.

Thereafter, the claim should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the veteran until he receives further notice. The purpose 
of this remand is to obtain additional information and ensure 
due process of law.  The Board does not intimate any factual 
or legal conclusions as to the outcome ultimately warranted 
in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












